 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JENNIFER L. DUNN,                            Case No. 1:19-cv-00576-AWI-SAB

12                      Plaintiff,                ORDER REQUIRING PARTIES TO SHOW
                                                  CAUSE WHY THIS ACTION SHOULD NOT BE
13          v.                                    DISMISSED FOR FAILURE TO COMPLY WITH
                                                  A COURT ORDER FOLLOWING SETTLEMENT
14   BOSTON SCIENTIFIC CORPORATION,               OF THE ACTION

15                      Defendant.                (ECF No. 69)

16                                                FIVE DAY DEADLINE

17

18          On September 20, 2019, a notice of settlement of this action in its entirety was filed.

19   (ECF No. 66.)     On September 24, 2019, an order was filed requiring the parties to file

20   dispositional documents within sixty days. (ECF No. 67.) On November 22, 2019, the parites

21   requested an extension of time to file dispositive documents. (ECF No. 68.) On November 25,

22   2019, the request for an extension of time was granted and dispositive documents were to be filed

23   within sixty days. (ECF No. 69.) More than sixty days have passed and dispositional documents

24   have not been filed.

25          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

26   or with any order of the Court may be grounds for imposition by the Court of any and all

27   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28   control its docket and may, in the exercise of that power, impose sanctions where appropriate,
                                                    1
 1   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2   2000).

 3            Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

 4   this order, the parties shall SHOW CAUSE in writing why this action should not be dismissed for

 5   their failure to comply with the Court’s order as the matter has settled.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     January 31, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
